Citation Nr: 1645777	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-15 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1983 to February 1987.  He was honorably discharged from this period of active duty.  He also served on active duty in the United States Army from July 1987 to April 1988.  He was discharged under other than honorable conditions, in lieu of a court martial.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In the April 2012 rating decision, the RO also denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  In his February 2013 notice of disagreement, the Veteran appealed both issues.  In response to an April 2013 Statement of the Case that addressed both issues, the Veteran submitted a May 2013 correspondence that was intended to be accepted in lieu of a substantive appeal.  In it, the Veteran, through his representative, expressed a clear intent to only perfect his appeal of the denial of service connection for tinnitus.  This is corroborated in a July 2013 statement from the Veteran's representative.  Therefore, notwithstanding the October 2016 appellate brief, in which the Veteran's representative presents argument in support of a claim of entitlement to bilateral hearing loss, the Board finds that the claim of entitlement to service connection for tinnitus is the only claim in appellate status and properly before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.



FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, tinnitus had its onset during the Veteran's period of active service and has existed since that time.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  In the instant decision, the Board grants the benefit sought.  Therefore any failure to meet these duties is harmless error and need not be discussed further.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including tinnitus (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Due to the inherently subjective nature of tinnitus, it is capable of lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2014).  A Veteran is also competent to report noise exposure, when symptoms of hearing loss and tinnitus first manifested, and that the symptoms have continued since service.  Layno v. Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

The Veteran claims he has tinnitus that is related to acoustic trauma sustained during his military service in the Marine Corps.  His DD 214 lists his military occupational specialty (MOS) as an Aircraft Structures Mechanic.  It is considered highly probable that the Veteran had noise exposure based on this MOS.  See VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e.  

The Veteran's service treatment records are silent for complaints of tinnitus.  

In his November 2011 claim, the Veteran described working next to operating jet engines and substantial acoustic trauma during his military service.  On almost every occasion of working around aircraft, the Veteran recalled, he would notice ringing in his ears and some hearing loss following the exposure.  He reported that had noticed persistent tinnitus since that time.    

A March 2012 VA examination was conducted.  The examiner stated that the claims file was reviewed.  The examiner checked a box on the examination report indicating that the Veteran did not report recurrent tinnitus.  Thus, the examiner provided no etiological opinion.  

In a February 2013 statement, the Veteran reiterated that his tinnitus was incurred while on active duty in the Marine Corps.  He reported he worked around fixed wing jet engine aircraft routinely and that he first noticed tinnitus during service.  The tinnitus had persisted since that time.

The Board finds that service connection for tinnitus is warranted.  First, there is a current diagnosis as the Veteran has provided competent and credible testimony that he has ringing in his hears.  See Charles, 16 Vet. App. 374 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Second, there is an in-service event as the Veteran's MOS indicates likely noise exposure and he has again provided competent and credible testimony of ringing in his ears during service.  See Charles, 16 Vet. App. at 374; Caluza, 7 Vet. App. at 511.  

Finally, the Board finds that the most probative evidence of record demonstrates that there the Veteran's current tinnitus is related to active service.  Initially, the Board finds that the March 2012 examination lacks probative value.  The examination report does not document a clinical interview of the Veteran and does not document that the Veteran denied that he had recurrent tinnitus, only that it wasn't reported.  Further, the examiner's conclusion is contradicted by the Veteran's November 2011 statement, and the opinion does not reflect consideration of the November 2011 statement.  Thus, the Board finds that the opinion is of no probative value as it did not consider the relevant lay evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence).  The Veteran, however, has again provided competent and credible testimony of ringing in his ears since it began during service.  See Charles, 16 Vet. App. at 374; Caluza, 7 Vet. App. at 511.  In the absence of a probative opinion to the contrary, the Board finds that the most probative evidence demonstrates that tinnitus began during service and has existed since that time.  

Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is granted.  



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


